Filed 1/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 5







Bruce Harris, 		Appellant



v.



North Dakota Workforce Safety and Insurance, 		Appellee







No. 20110244







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Bruce G. Harris, P.O. Box 2652, Bismarck, N.D. 58502-2652; self-

represented.



Shanon Marie Gregor, Special Assistant Attorney General, P.O. Box 2626, Fargo, N.D. 58108-2626, for appellee.

Harris v. WSI

No. 20110244



Per Curiam.

[¶1]	Bruce Harris appeals from a district court judgment affirming Workforce Safety and Insurance’s (“WSI”) decision holding him personally liable for workers’ compensation premiums and penalties owed by Oasis Water Systems, Inc. (“Oasis”).  Among other issues, Harris argues he was denied a fair hearing, WSI failed to comply with procedural requirements, Oasis did not have any employees and was not required to pay any workers’ compensation premiums, there is no evidence WSI paid any benefits to an employee, WSI failed to timely bill Oasis for any premiums owed, the penalties for noncompliance are improper, and the statute of limitations prohibits WSI from bringing this action to collect the premiums and penalties allegedly owed.  The district court judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(1) and (5).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner